Citation Nr: 1307915	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-46 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing has been associated with the record.

The appeal was remanded in October 2011 and December 2012 for additional development, and has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder, including a depressive disorder and PTSD, was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  An acquired psychiatric disorder, including a depressive disorder and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2008, prior to the adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The RO requested that the Veteran complete a PTSD questionnaire and describe his claimed stressors.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, a VA examination has been conducted with regard to the Veteran's claim, and a supplementary opinion was sought.  The Board finds that the examination, in conjunction with the subsequent addendum are adequate, in that the examination was conducted by a neutral, skilled provider who reviewed the claims file and offered a rationale for his conclusions.  The supplementary opinion involved complete review of the claims file, to include the previous examination, and included a discussion of the reasoning underlying the provider's conclusions.  In sum, the reports are consistent with the evidence of record and provide an adequate basis upon which to decide this appeal.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  Examinations conducted in November 1961, April 1962, July 1963, April 1965, and April 1966 determined that the Veteran was psychiatrically normal.  He was likewise psychiatrically normal on separation examination in May 1967.    

VA treatment records include the report of a mental health program consult note dictated in November 2008.  The Veteran had been referred by his primary care physician for evaluation for PTSD.  He stated that he had recently heard a Vietnam Veteran speak about PTSD and realized that he had experienced symptoms for many years.  Following mental status examination, the provider, a nurse practitioner, diagnosed PTSD and alcohol dependence in remission.  A December 2008 report by a clinical psychologist also indicates an assessment of PTSD.  This provider noted that the National Center for PTSD Checklist was positive for clinically significant PTSD symptoms.

A VA examination was carried out in September 2010.  The examiner reviewed the Veteran's VA problem list, which included PTSD as entered by the clinical psychologist in 2008.  The Veteran denied individual psychotherapy but noted that he met with periodic groups with a good result.  His history was reviewed, to include his reported stressors.  With respect to PTSD symptoms, the examiner noted that the Veteran had persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  He concluded that the symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, but that the symptoms were chronic.  The examiner concluded that the Diagnostic and Statistical Manual IV (DSM-IV) criteria for PTSD were not met, specifying that Criteria C and D were not met.  She provided a diagnosis of depressive disorder not otherwise specified.  She acknowledged that his experiences were sufficient and capable of producing PTSD, but that he did not meet the full criteria.

A July 2010 VA neuropsychology note indicates PTSD per the Veteran's record.  

At his August 2011 hearing, the Veteran indicated that he did not receive treatment for PTSD.  He noted that he had attended a weekly class a couple of years previously but that class had stopped.  He described his in-service stressors.  The undersigned VLJ explained that the Veteran's claim had been denied because the VA examiner had concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.

An additional VA examination was carried out in December 2011.  The examiner indicated that the Veteran's claimed stressors met Criterion A for the diagnosis of PSTD.  However, under Criterion B, the examiner concluded that the traumatic events were not persistently re-experienced.  With respect to Criterion C, the examiner indicated that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  Regarding Criterion D, the examiner noted that the Veteran did not have persistent symptoms of increased arousal.  With respect to Criteria E and F, the examiner indicated that such were not applicable as the Veteran did not meet the full criteria for PTSD.  He provided diagnoses of depressive disorder not otherwise specified and alcohol abuse in full sustained remission.  He concluded that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the Veteran's history suggested that his drinking increased to a clinically problematic level after service in Vietnam.  He concluded that it was at least as likely as not that his abuse of alcohol was an attempt to self-medicate, and to forget about what he witnessed and experienced in Vietnam.  He noted that the Veteran's drinking progressed to a level of dependence and eventually led to his depressive symptoms and to cognitive impairment.  

The Board remanded the appeal in September 2012.  It discussed the opinion of the December 2011 examiner and noted that with respect to the opinion that abuse of alcohol led to depression and cognitive disorder, the law prohibited a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  See Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990): VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  It explained that accordingly, service connection for alcohol abuse on a direct basis was precluded as a matter of law, and that it followed that service connection for disability caused only by alcohol abuse was also precluded.  The Board directed that the file be returned to a VA examiner to address the question of whether alcohol abuse in service was related to a psychiatric disorder present at that time.

In November 2012 the psychologist who had conducted the December 2011 examination addressed the questions posed by the Board's September 2012 remand.  He stated that he had reviewed the conflicting material and noted that as presented at his examination and for the prior examiner in 2010, the Veteran did not meet the diagnostic criteria for PTSD according to the DSM.  He noted that in 2010, on a self-report instrument, the Veteran did not acknowledge the symptoms required to meet Criterion C or D.  He indicated that at that time, the Veteran was diagnosed with depression not otherwise specified, which is the same diagnosis he had proffered as the result of the December 2011 examination.  He indicated that it would be highly speculative, unprofessional, unethical, and unreliable to attempt to gauge what was going on psychiatrically at the time the Veteran was in Vietnam, some 45 years ago.  He noted that by self report, the Veteran's drinking increased following discharge from service but that he also reported that he drank prior to Vietnam.  He indicated that it could be argued that this was a normal course of alcoholism characterized by gradual increased use and tolerance.  He added that it was more likely than not that the depressive symptoms were the direct result of the Veteran's chronic drinking.  He noted that when seen in December 2011, the Veteran denied thought of death or suicide as well as reexperiencing symptoms sufficient in severity and frequency to suggest PTSD.  He concluded that it appeared, considering the Veteran's history, that the suffered from depression and alcoholism for much of his adult life.  He noted that a history of five charges of driving while impaired and months of inpatient care for alcohol abuse would support the diagnosis of alcohol dependence.  He pointed out that testing was equivocal, and the Veteran's most recent Minnesota Multiphasic Personality Inventory (MMPI) was not consistent with a diagnosis of PTSD, including the PTSD subscale which was not elevated.  He noted that the PTSD checklist score was elevated most recently, but had not been indicative of PTSD in September 2010, raising serious questions about the Veteran's reliability due to a significant difference in scores.  With regard to PTSD diagnoses provided by treatment professionals, he indicated that he could not speculate as to why they would proffer that diagnosis.  He noted that in general, clinicians tend to be much more occlusive when it came to the diagnosis of various disorders, particularly PTSD.  He noted that his examination was done with careful attention to the criteria as outlined in the DSM and that some clinicians would take the Veteran's word that he had PTSD when in fact he might have another and different diagnostic condition.  He indicated that self report and self diagnosis alone were not adequate to make a diagnosis in a compensation and pension examination.  He stated that with regard to the drinking and self-medication, it was not uncommon for people to abuse alcohol to help them deal with stressful satiations, but that their use of alcohol as a coping mechanism did not necessarily mean that the person has PTSD.

	PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  

In this case, the Board acknowledges that VA outpatient records contain diagnostic impressions of PTSD.  However, two VA examiners have concluded that the Veteran does not meet the diagnostic criteria under the DSM-IV for a diagnosis of PTSD.  In fact, there is no indication that the diagnosis assigned by clinical providers was made in full consideration of the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  In fact, the VA providers who have treated the Veteran on an outpatient basis have not provided a discussion of whether the Veteran's symptoms meet the full DMS-IV diagnostic criteria for an accurate diagnosis.  On the other hand, two VA examiners have determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  
In assigning high probative value to the VA examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The November 2012 addendum by the 2011 examiner noted that he could not speculate as to why the clinicians would proffer a diagnosis of PTSD, but that in general, clinicians tended to be much more occlusive when it came to the diagnosis of PTSD.  On the other hand, he noted that his examination was conducted with careful attention to the criteria as outlined in the DSM-IV and that some clinicians might take the Veteran's word that he had PTSD when in fact he might have some other diagnostic condition.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements, and those of VA clinicians.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted a full and comprehensive assessments in 2008 and 2011.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD diagnosis conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Acquired Psychiatric Disorder other than PTSD

To the extent that the Veteran claims that he has another acquired psychiatric disorder other than PTSD that is related to service, the Board observes the record 

contains a diagnoses of depressive disorder not otherwise specified.  There is no evidence of such diagnoses in service or for many years thereafter.  The Board acknowledges that the December 2011 VA examiner opined that alcohol abuse and depressive disorder were related to the Veteran's in-service experiences.  However, as noted, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  See Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990): VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Moreover, in his November 2012 addendum, the examiner indicated that he could not speculate as to what was going on psychiatrically at the time the Veteran was in Vietnam, and that it was more likely than not that the depressive symptoms were the direct result of the Veteran's chronic drinking.  Accordingly, service connection may not be awarded for the Veteran's depressive disorder.  

The Board has considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions, to include psychiatric symptoms.  See Jandreau.  However, competency must be distinguished from credibility, and, in this instance, the Board finds that the Veteran's reports of developing a chronic psychiatric disorder as the result of service are not credible.  In that regard, the Board acknowledges that the service treatment records are negative for any diagnosis, complaint, or abnormal finding  pertaining to the Veteran's psychiatric health, and he denied pertinent symptoms on service discharge.  He did not receive treatment until many years following service.  

In summary, there is no credible evidence of a chronic psychiatric disorder in service, and no credible evidence of a continuity of symptomatology since service. As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder, including a depressive disorder and the heretofore denied PTSD, must also be denied.  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for any other acquired psychiatric disorder, including a depressive disorder, is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


